      Case 2:19-cr-00127-MHT-SRW Document 79 Filed 08/20/21 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
        v.                             )          2:19cr127-MHT
                                       )               (WO)
ULYSSES OLIVER, JR.                    )

                                    ORDER

      Based on the representations made on the record on

August 17, 2021, it is ORDERED that:

      (1) Sentencing is reset for September 30, 2021, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.     United     States     Courthouse        Complex,     One    Church

Street,       Montgomery,     Alabama.         The     continuance      will

allow     the    opportunity     for       defendant    Ulysses    Oliver,

Jr., to undergo a psychological evaluation.

      (2) The evaluation report should explain the bases

for     his     mental-health       diagnoses;         describe    adverse

childhood events, if any, and assess their effect on

his    mental     health;     and    assess     the     effects    of     his

working conditions at Elmore Correctional Facility, if

any, on his mental health.
   Case 2:19-cr-00127-MHT-SRW Document 79 Filed 08/20/21 Page 2 of 2




    (3) By September 16, 2021, the defendant shall file

a supplemental brief addressing the issues discussed on

the August 17, 2021, call, including the results of

defendant      Oliver’s    psychological       evaluation,     and      the

significance      of   his   testimony        in   United    States      v.

Burks,   2:19-cr-344-MHT.          The    government        may,   if    it

wants    to,    file   a   response      by   September      23,   2021.

Counsel may file a motion for extension of time if more

time is needed for the evaluation.

    (4) By September 16, 2021, the government shall

file a transcript of defendant Oliver’s testimony in

United States v. Burks, 2:19-cr-344-MHT, as part of the

record in this case.

    DONE, this the 20th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
